DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 04/08/2020. Claims 1-14 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 04/08/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two oppositely oriented flattened portions which extend over the entire height of the thrust piece, as required by claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 line 6 reads “between thrust piece and housing”, --between the thrust piece and the housing-- is suggested.
Claim 5 line 3 reads “O-ring (32) is”, --O-ring is-- is suggested. Note: while reference characters are allowed in the claims, they should be present for all claimed elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 line 3 recites the limitation “the at least one first depression”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to the at least one depression recited in claim 1, or if this limitation requires an additional first depression.
Claim 7 recites the limitation “in particular with a 50% glass fiber fraction”. However, it is unclear if this limitation is required or just stating a particular preference.
Claim 14 line 1 recites the limitation “on the thrust piece, in particular on an encircling outer wall of the thrust piece”. However, it is unclear if this limitation is required or just stating a particular preference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand (EP 1681494 A1).
Regarding claim 1, Bertrand discloses a device for a steering system of a motor vehicle for pressing a toothed rack against a drive pinion (see Fig. 1), the device having a housing (inherent, not shown, see Description of attached English translation wherein FR2761037 and FR2857425 show the state of the prior art) and a thrust piece (see Fig. 1) which is mounted displaceably in the housing and which has a circumferential wall (5) which is in contact with the housing, the thrust piece having, on its circumferential wall, at least one depression (46, 48) which runs in a circumferential direction at least in certain portions and which delimits a hollow chamber arranged between thrust piece and housing (see Fig. 1).
Regarding claim 2, Bertrand discloses the at least one depression (46, 48) is interrupted in the circumferential direction by at least one rib running in a displacement direction of the thrust piece (see Fig. 1).
around the at least one depression (46, 48), there is arranged a further depression (42, 44) which has a larger area and a smaller depth than the at least one first depression (see attached machine translation, wherein the two parts 42, 44 which are recessed from the piston body 5). Alternatively, Bertrand discloses around the at least one depression (46, 48), there is arranged a further depression (50) which has a larger area and a smaller depth than the at least one first depression (see Fig. 1).
Regarding claim 8, Bertrand discloses the thrust piece comprises a slide element (6) which provides a contact surface for the toothed rack (1).
Regarding claim 11, Bertrand discloses on a surface (see Fig. 2, 14), facing toward the thrust piece, of the slide element (6), there is arranged a fastening element (32) which engages into a corresponding recess of the thrust piece and which is clamped in the recess (see Fig. 1).
Regarding claim 13, Bertrand discloses the thrust piece is hollow proceeding from the side facing toward the slide element, and radial ribs extend inward from the circumferential wall (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Harer (US 20020162412 A1).
Regarding claim 4, Bertrand fails to disclose the thrust piece comprises a glass- fiber-reinforced plastic or is composed of a glass-fiber-reinforced plastic. However, Harer teaches the thrust piece (see Fig. 1, 38) comprises a glass- fiber-reinforced plastic or is composed of a glass-fiber-reinforced plastic (see paragraph [0020], wherein a preferred material that may be used for the yoke In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Bertrand fails to disclose the thrust piece comprises polyethylene terephthalate, in particular with a 50% glass fiber fraction. However, Harer teaches the thrust piece (see Fig. 1, 38) comprises polyethylene terephthalate, in particular with a 50% glass fiber fraction (see paragraph [0020], wherein the yoke 38 and the yoke plug 42 of the yoke assembly 36 are formed from either polyethylene terephthalate. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a yoke formed from polyethylene terephthalate, as taught by Harer, since polyethylene terephthalate is the most common thermoplastic polymer resin of the polyester family, therefore it is cheaper and easier to manufacture. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polyethylene terephthalate materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 12, Bertrand discloses the slide element (6) is formed as a single piece with a main body (5) of the thrust piece (see Fig. 1, note: when two elements are combined they are considered a single part. For example, when you combine a nut and bolt it forms a single fastener).

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Hirose (US 20090038429 A1).
Regarding claim 5, Bertrand discloses on the circumferential wall of the thrust piece, there is arranged at least one fully encircling ring-shaped depression (50) in which an annular ring (52) is arranged. Bertrand fails to disclose the annular ring is an O-ring. However, Hirose teaches the annular ring is an O-ring (see Fig. 2, 32). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with O-rings, as taught by Hirose, to provide a seal between the inside and outside of the steering mechanism to reduce pollutants from fouling the steering mechanism; and to reduce the amount of contact between the annular ring and the housing therefore reducing friction and allowing easier travel of the thrust piece. 
Regarding claim 14, Bertrand fails to disclose on the thrust piece, in particular on an encircling outer wall of the thrust piece, there are provided two oppositely oriented flattened portions which extend over the entire height of the thrust piece. However, Hirose teaches on the thrust piece, in particular on an encircling outer wall of the thrust piece (see Fig. 6), there are provided two oppositely oriented flattened portions (61) which extend over the entire height of the thrust piece (see Fig. 6). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with flattened portions, as taught by Hirose, to aid in the manufacturing process such that remnants do not project from the surface; and to reduce the amount of surface contact between the housing the thrust piece, therefore reducing friction losses.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Hirose (US 20090038429 A1) and Noder (DE 102011002463 A1).
Regarding claim 6, Bertrand in view of Hirose fail to disclose a depth of the encircling ring-shaped depression varies in the circumferential direction of the thrust piece. However, Noder teaches a depth of the encircling ring-shaped depression varies in the circumferential direction of the thrust piece (see Fig. 4 and 5, and see attached English translation paragraph [0035], wherein the groove bottom of the circumferential groove 12 in the pressure piece 4 for distributed with different depth over the circumference). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand in view of Hirose with a ring-shaped depression which depth varies in the circumferential direction, as taught by Noder, so that a radial freedom from play is ensured (see attached English translation paragraph [0033]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Urbach (US 20140013901 A1).
Regarding claim 9, Bertrand fails to disclose the slide element comprises polyamide and/or polytetrafluoroethylene. However, Urbach teaches the slide element (see Fig. 2, 314) comprises polyamide and/or polytetrafluoroethylene (see paragraph [0051], wherein the liner 314, which in the illustrated embodiment is preferably formed from polytetraflouroethylene (PTFE)). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a slide element comprising polytetrafluoroethylene, as taught by Urbach, since polytetrafluoroethylene reduces friction, wear and energy consumption of machinery. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polyamide and/or polytetrafluoroethylene materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Kaisser (DE 102012107501 A1).
Regarding claim 10, Bertrand fails to disclose the slide element has at least one channel-like depression on its contact surface. However, Kaisser teaches the slide element (see Fig. 1, 10) has at least one channel-like depression on its contact surface (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with channel-like depressions on the contact surface of the slide element, as taught by Kaisser, to reduce the amount of surface are which contacts the rack, therefore reducing friction losses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658